
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 62
        [EPA-R08-OAR-2016-0197; FRL-9953-11-Region 8]
        Approval and Promulgation of State Air Quality Plans for Designated Facilities and Pollutants; State of Wyoming; Control of Emissions From Existing Hospital/Medical/Infectious Waste Incinerator Units, Plan Revision
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) proposes to approve a revision to the Wyoming hospital/medical/infectious waste incinerator (HMIWI) Section 111(d)/129 plan (the “plan”). The revision contains a modified state rule for solid waste combustion that was updated as a result of the October 6, 2009, amendments to federal emission guidelines (EG) and New Source Performance Standards (NSPS), 40 CFR part 60, subparts Ce and Ec, respectively. This revision and approval action relate only to HMIWI units.
        
        
          DATES:
          Written comments must be received on or before November 2, 2016.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-R08-OAR-2016-0377, at http://www.regulations.gov. Follow the online instructions for submitting comments. Once submitted, comments cannot be edited or removed from Regulations.gov. The EPA may publish any comment received to its public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (audio, video, etc.,) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. The EPA will generally not consider comments or comment contents located outside of the primary submission (i.e., on the web, cloud, or other file sharing system). For additional submission methods, the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit http://www2.epa.gov/dockets/commenting-epa-dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Kendra Morrison, Air Program, U.S. Environmental Protection Agency, Region 8, 1595 Wynkoop Street, Denver, Colorado 80202-1129, (303) 312-6145, morrison.kendra@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the “Rules and Regulations” section of this Federal Register, the EPA is approving Wyoming's HMIWI plan revision as a direct final rule without prior proposal because the agency views this as a noncontroversial SIP revision and anticipates no adverse comments. A detailed rationale for the approval is set forth in the preamble to the direct final rule. If the EPA receives no adverse comments, the EPA will not take further action on this proposed rule. If the EPA receives adverse comments, the EPA will withdraw the direct final rule and it will not take effect. The EPA will address all public comments in a subsequent final rule based on this proposed rule. The EPA will not institute a second comment period on this action. Any parties interested in commenting must do so at this time. Please note that if the EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, the EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment. See the information provided in the Direct Final action of the same title which is located in the Rules and Regulations Section of this Federal Register.
        
          Authority:
          42 U.S.C. 7401 et seq.
          
        
        
          Dated: May 17, 2016.
          Shaun L. McGrath,
          Regional Administrator, Region 8.
        
        
          Editorial Note:
          This document was received for publication by the Office of the Federal Register on September 26, 2016.
        
        
      
      [FR Doc. 2016-23586 Filed 9-30-16; 8:45 am]
      BILLING CODE 6560-50-P
    
  